Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9,12,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2013/0289192.
	Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). The polycarbonate can have 240ppm (ie 240mg/kg) phenolic endgroups (paragraph 248).
Not only polycarbonates, but polycarbonates blended with ABS are suggested for use in automobiles (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature for such a blend.
	70/30 blends of PC/ABS are known (see Seidel’s examples). Seidel’s PC/ABS composition (paragraph 120) is useful in the automotive sector. Seidel (paragraph 38) also suggests <300ppm phenolic -OH endgroups.
	It would have been obvious to utilize a 70/30 PC/ABS ratio in Heuer’s composition. Seidel (paragraph 134) suggests blending PC with ABS at 260-3100C in a single step.

	In regards to applicant’s dependent claims:
	The amount of Li in the Seidel’s ABS (paragraph 125) is <2ppm (ie <2mg/kg) which renders obvious the “>1mg/kg” of applicant’s claim 12 and the “<1mg/kg” of applicant’s claim 16.


Claims 9,12,16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2010/0190913.
Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). The polycarbonate can have 240ppm (ie 240mg/kg) phenolic endgroups (paragraph 248).
Not only polycarbonates, but polycarbonates blended with ABS are suggested for use in automobiles (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature for such a blend.
	50/50 blends of PC/ABS are known (see Seidel’s table 1). Seidel’s PC/ABS composition (paragraph 91) is useful in the automotive sector.
	It would have been obvious to utilize a 50/50 PC/ABS ratio in Heuer’s composition. Seidel (paragraph 88,98) suggests blending PC with ABS at 200-3000C in a single step.

	In regards to applicant’s dependent claims:
	The amount of Li in the Seidel’s exemplified ABS (table 1) is 1.9ppm (ie 1.9mg/kg) which meets the “>1mg/kg” of applicant’s claim 12. Seidel more generally (claim 1) suggests the Li content be less than 4ppm which overlaps applicant’s >2mg/kg of claim 18. 


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Inoue 5055523.
Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). The exemplified polycarbonate has 240ppm (ie 240mg/kg) phenolic endgroups (paragraph 248).
Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature for such a blend.
60/40 blends of phenolic OH terminated PC with ABS extruded at 2600C are known to make good molding compositions (see Inoue’s table 3; col 10 line 65).
	It would have been obvious to utilize a composition of 60/40 PC/ABS mixed at 2600C as the base resin Heuer’s composition. 

	In regards to applicant’s dependent claims:
Heuer’s exemplified polycarbonate has 240ppm (ie 240mg/kg) phenolic endgroups (paragraph 248). No other teachings regarding phenolic endgroups is present.
Inoue’s cited example utilizes a polycarbonate having 50% terminal –OH groups and an intrinsic viscosity of 0.5dl/g (col 9 line 7). This intrinsic viscosity is a molecular weight of 22,300g/mol according to the Schnell equation (col 4 line 27).

This is believed to correspond to:
0.50         2 mol endgroups           1 mol PC           16g OH        0.00072g OH
-------   x   -----------------------     x  ------------------  x -------------- = ---------------- 
                     mol PC                    22,300g PC          mol OH           g PC

or   720mg –OH/kg PC

	It would have been obvious to utilize such an  –OH terminated PC/ABS in a 64/40 ratio in Heuer’s composition for the expected advantages.



Claims 1,2,4,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Inoue 5055523 in further view of JP06263962.
Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). The exemplified polycarbonate has 240ppm (ie 240mg/kg) phenolic endgroups (paragraph 248).
Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). 
Heuer lacks:
a) an PC/ABS ratio
b)  a general teaching of the terminal OH content of the polycarbonate.
c) the content of alkali impurities in the ABS

	Inoue teaches 60/40 blends of phenolic –OH terminated PC/ABS are known to make good molding compositions (see Inoue’s table 3).
Inoue’s cited example utilizes a polycarbonate having 50% terminal –OH groups and an intrinsic viscosity of 0.5dl/g (col 9 line 7). This intrinsic viscosity is a molecular weight of 22,300g/mol according to the Schnell equation (col 4 line 27).

This is believed to correspond to:
0.50         2 mol endgroups           1 mol PC           16g OH        0.00072g OH
-------   x   -----------------------     x  ------------------  x -------------- = ---------------- 
                     mol PC                    22,300g PC          mol OH           g PC

or   720mg –OH/kg PC

	It would have been obvious to utilize such an  –OH terminated PC/ABS in a 64/40 ratio in Heuer’s composition for the expected advantages.
	In regards to the alkali impurities in the ABS, claimed >10mg/kg (>10ppm) appears to be the common amounts for emulsion polymerized ABS. Inoue (col 7 line 19) does suggest the ABS can be made in an emulsion process. JP06263962 (paragraph 10,11; tables) show the Na + K content in emulsion polymerized ABS is typically >10ppm.
	It would have been obvious to utilize such an  –OH terminated PC/emulsion ABS in a 64/40 ratio in Heuer’s composition for the expected advantages.

	In regards to applicant’s dependent claims:
	Heuer (paragraph 251) also suggests applicant’s (XVII).
Additives are suggested by Heuer (paragraph 198) and Inoue (col 8 
Line 13-20). Determining suitable amounts for UV stabilizing additives, pigments etc are well within the ordinary skill of the art. 


Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. 
Applicant argues that Heuer does not suggest phenolic -OH on the polycarbonate being >400mg/kg.
This is not convincing. Applicant’s claims 9,16 and 19 only require >200mg/kg. Both Heuer (paragraph 248) and Seidel ‘192 (paragraph 38) meet this requirement. The rejection(s) of claims 1,2,4,5,7 and 17 that require >400mg/kg rely on Inoue for this feature.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        10/6/22